Citation Nr: 1755962	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-43 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from November 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of this matter was subsequently transferred to the RO in Kansas City, Missouri, and then transferred back to the RO in St. Louis, Missouri.

The Board previously considered this matter in December 2015.  At that time, the Board found that VA had not properly issued a Statement of the Case (SOC) after the Veteran had properly submitted a Notice Of Disagreement regarding a reduction to the Veteran's evaluation for service-connected hearing loss.  The issue of entitlement to a TDIU was also remanded as it was held to be inextricably intertwined with the issue of the rating reduction.

The Veteran was issued an SOC with respect to the issue of the reduction in the evaluation for his hearing loss in August 2016 and his claim for a TDIU was subsequently readjudicated.  The Board therefore finds that there has been substantial compliance with its December 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran did not perfect the appeal relating to the rating reduction and the Board therefore does not have jurisdiction to adjudicate that matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities cause significant difficulties in his ability to understand speech in a noisy environment but they are not shown to preclude him from securing and following a substantially gainful occupation.  



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C. § 7104 (2012); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  


I.  Legal Standard

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15 (2017).  In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.

The determination as to whether a total disability rating is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether his or her service-connected disabilities, alone, are of sufficient severity to produce unemployability.  Neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2017).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  VA regulations place responsibility for the TDIU determination on VA, and a medical examiner's opinion as to the employability of a particular claimant is not binding on VA.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

In deciding whether a TDIU may be awarded, an adjudicator must first evaluate the severity of the Veteran's service-connected disabilities.  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

38 C.F.R. § 4.16(b) provides a mechanism for the entitlement to a TDIU for a claimant whose service-connected disabilities fall short of the rating thresholds set forth in 38 C.F.R. § 4.16(a).  In those instances, and as the facts warrant, rating boards should refer to the Director, Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities.  38 C.F.R. § 4.16(b).

II.  Analysis

Throughout the period under consideration, the Veteran received VA benefits for two service connected disabilities, bilateral hearing loss and tinnitus.  He was assigned a 10 percent evaluation for tinnitus for the entire period on appeal, and his evaluation for hearing loss has fluctuated between 50 and 80 percent, with the 80 percent evaluation in effect from May 13, 2013, through November 28, 2014, and from November 30, 2016, through the present.

The Board will first consider whether it is able to consider the Veteran's claim on the first instance pursuant to 38 C.F.R. § 4.16(a), or whether the Board must first refer the matter to the Director, Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  From January 2, 2013 to May 12, 2013, the Veteran's tinnitus was assigned a 10 percent evaluation and his hearing loss was assigned a 50 percent evaluation.  On its face, these evaluations would appear to fall short of the schedular criteria set forth in 38 C.F.R. § 4.16(a), which requires a single disability rated at 60 percent, or a combined rating of 70 percent or higher with at least one individual disability rated at least 40 percent.  However, because both of the Veteran's service-connected disabilities affect a single body system, they are considered "one disability" for the purposes of 38 C.F.R. § 4.16(a).  As the "single" combined disability of the Veteran's hearing loss and tinnitus has been at least 60 percent for the entire appellate period, the Board may proceed without consideration of whether referral to the Director, Compensation Service is appropriate.

The Veteran has repeatedly contended that these disabilities preclude him from being able to work.  In a statement from December 2014, the Veteran stated that his service-connected disabilities prevent him from being able to even hear someone across a desk from him.  He noted at that time that one reason that contributed to leaving his self-employed occupation was his hearing and the embarrassment of having to ask clients to repeat themselves.  The Veteran also indicated that he had to quit his volunteer job working with fellow service members due to his poor hearing and that he could not hear enough to talk on a telephone.  

The Veteran's wife also submitted a statement in support of his claim in April 2013.  In that statement, the Veteran's spouse noted that she had to attend doctor appointments with the Veteran because the Veteran either could not understand what the doctor was saying or he would understand only parts of the conversation.  She also indicated that the Veteran's hearing had deteriorated in recent years.  

The Board does not doubt the sincerity of the Veteran or his spouse.  Each is certainly permitted to provide an opinion as to the observable effects of his hearing loss and tinnitus, including the difficulties these disabilities caused in his ability to understand or engage in verbal conversations.  Accordingly, the Board finds that they are entitled to some degree of probative weight.  The Board notes, however, that subsequent clinical records suggest that the Veteran retains some fairly significant communicative abilities despite his service-connected disabilities, including his statements to the November 2016 audiological examiner discussed below.

The record also contains a May 2013 opinion from a private audiologist regarding the impact of the Veteran's hearing loss on his ability to work.  The audiologist who provided this opinion indicated that the Veteran's severe hearing loss and tinnitus "rendered him unemployable."  Specifically, she stated that the Veteran needed to avoid working in an environment in which there was noise, that he should avoid any environment which required normal hearing or good speech understanding, and that his limitations would prevent verbal communication face-to-face as well as by telephone.  This clinician also believed that the Veteran's condition would pose a significant safety risk in any job involving transportation, driving, or being around heavy or moving machinery.  Finally, this audiologist believed that the Veteran's hearing loss would significantly impair his employability in any job assignment with or without adaption.  She restated the opinion in December 2014.  

The Board has taken into consideration this private audiological opinion and acknowledges that it was authored by a medical professional after personally examining the Veteran.  As such, it is also entitled to some degree of probative weight.  However, as noted above, a medical examiner's opinion as to the employability of a particular claimant is not binding on VA.  See Geib, supra.  The Board finds that this opinion appears to contradict subsequent evidence in the record, as explained below, including the Veteran's own statements regarding his ability to communicate.  Therefore, the Board does not find that this private opinion is entitled to the most probative weight.

In addition to this positive opinion, the record also contains numerous medical opinions suggesting that the Veteran's service-connected disabilities would not preclude the Veteran from securing and following all substantially gainful employment.  

Specifically, the claims file includes a January 2013 VA examination report in which the evaluating clinician reported that the Veteran's loss of hearing and tinnitus made him unable to understand others when there is background noise or when the other person speaks quietly and that he was unable to hear things like warning alarms normally.  However, this opinion does not suggest that the Veteran would be unable to engage in employment that was performed in a quiet environment with little interpersonal contact or with modest accommodations by an employer.  The record also contains a statement from a November 2014 VA examiner that the Veteran's hearing loss and tinnitus did not impact the Veteran's ordinary conditions of daily life, including his ability to work.  

More recently, the Veteran attended an additional VA audiological examination in November 2016.  Like the January 2013 VA examiner, the audiologist who performed this evaluation also stated that the Veteran would have difficulty understanding in background noise in addition to trouble localizing sounds.  She also suggested that the Veteran had difficulty understanding when being spoken to too quickly.  However, this audiologist cautioned that hearing loss in isolation did not render an individual unemployable, stating that even the profoundly deaf were able to find and maintain meaningful careers and gainful employment.  Finally, this clinician indicated that the Veteran had not reported any specific trouble with tinnitus and there was nothing related to tinnitus that would preclude him from finding and securing gainful employment.  

The Board finds these VA audiological opinions to be more probative than the private audiologist or the lay assertions of the Veteran and his spouse.  In assigning this weight, the Board draws attention to the Veteran's statement to the November 2016 VA examiner that despite his difficulties with communication, he was able to regularly speak with his sister who lived in Germany, albeit with some difficulty.  The Veteran reportedly had indicated that these telephone conversations were "often."  This evidence is at odds with the contention that the Veteran would be entirely unable to work in an environment with noise or over the phone, as suggested by the private audiologist, or that he would be unable to perform work that required any form of verbal communication.  

The Board also finds it notable that the Veteran reported being able to engage in these regular telephone conversations at the VA examination that ultimately supported his highest schedular evaluation for hearing loss and tinnitus of 80 percent.  This indicates that the Veteran retained the capacity for substantial verbal communication despite the high schedular evaluation.  Moreover, a schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1 ; Van Hoose, supra.  Although the Veteran's service-connected disabilities may hinder some aspects of employment, a combined compensable schedular rating of less than 100 percent implies a degree of interference with employment that would not preclude a particular claimant from securing and following all substantially gainful employment

Ultimately, the Board finds that the preponderance of the probative and competent evidence of record indicates that the Veteran's service-connected disabilities have not prevented him from securing and continuing substantially gainful employment that is in a quiet environment with infrequent interpersonal interactions.  

In making this determination, the Board has considered the Veteran's vocational background, which indicates the Veteran had a career as a self-employed insurance agent.  The record also indicates that the Veteran has significant educational achievements, including four years of college education.  Although the Veteran would likely be unable to return to his job as an insurance agent and the significant interpersonal interaction that is required in that profession, the Board finds that his significant education and skilled past work would be an asset in any attempt to secure or follow a less skilled, quiet, and less social occupation.  Ultimately, as the preponderance of evidence in this case is against the claim, the Board finds that it must deny his appeal for entitlement to a TDIU and the doctrine of the benefit of the doubt is not for application.

III.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds that proper notice was sent to the Veteran in October 2012.  

The record also indicates that VA has obtained all identified private treatment records, provided the Veteran with multiple audiological examinations, and has obtained VA treatment records.  The Board also notes that there have been no allegations that VA has not satisfied its duty to assist the Veteran in the development of his claim for a TDIU.  As such, the Board is satisfied that the requirements to notify and assist the Veteran have been met.


ORDER

Entitlement to a TDIU is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


